 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNY STEWARD,                                    No. 2:16-cv-1232 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    G. THUMSER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On December 4, 2018,

18   defendants filed a motion to modify the scheduling order to extend the deadline for dispositive

19   motions, due to the pendency of defendants’ motion to dismiss this action as a discovery sanction

20   based on plaintiff’s failure to cooperate in discovery, plaintiff’s motion to amend, and as other

21   motions.

22          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

23   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

24   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

25   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

26   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

27   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

28   Johnson, 975 F.2d at 607).
                                                        1
 1            Due to the pending motions, the court finds good cause to vacate the December 13, 2018

 2   deadline to file pretrial motions. The court will reset such deadline, if appropriate, following the

 3   court’s ruling on the pending motions. In all other respects, the discovery and scheduling orders

 4   previously issued remain in effect.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Defendants’ motion (ECF No. 79) is granted; and

 7            2. The December 13, 2018 pretrial motions deadline is vacated.

 8   Dated: December 13, 2018

 9

10

11

12

13   /stew1232.16b

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
